UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 17-6648


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

STEPHEN MCCORMICK,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Chief District Judge. (4:11-cr-00080-TLW-2; 4:16-cv-00504-TLW)


Submitted: September 28, 2017                                     Decided: October 3, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen McCormick, Appellant Pro Se. Alfred William Walker Bethea, Jr., Assistant
United States Attorney, Florence, South Carolina; Robert Frank Daley, Jr., Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephen McCormick seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate

of appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that McCormick has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              2